Citation Nr: 1016952	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  99-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  The propriety of the reduction of the Veteran's 
disability rating for service-connected lumbar disc disease 
from 20 percent to noncompensable effective from July 1, 
1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbar disc disease for the period from July 1, 1998, to 
September 26, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar disc disease on or after September 26, 2008.

4.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder for the period from 
January 25, 2000, to December 1, 2001.

5.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder on or after December 1, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1998 and December 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg Florida.  The June 1998 rating 
decision reduced the Veteran's disability rating for service-
connected lumbar disc disease from 20 percent to 
noncompensable effective from July 1, 1998.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the issue 
of entitlement to an increased evaluation for a low back 
disability for further development in January 2005.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.

As will be discussed below, the December 2008 rating decision 
granted service connection for major depressive disorder and 
assigned a 50 percent disability evaluation effective from 
January 25, 2000, and a 30 percent disability evaluation 
effective from December 1, 2001.  The Veteran has filed a 
notice of disagreement with that decision.

A hearing was held on September 23, 2004, in St. Petersburg, 
Florida, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

During the pendency of the appeal, a July 1999 rating 
decision increased the Veteran's disability evaluation for 
lumbar disc disease to 10 percent effective from July 1, 
1998, and a rating decision dated in December 2008 increased 
the evaluation to 20 percent effective from September 26, 
2008.  However, the Board notes that the Veteran has not been 
granted the maximum evaluation for that disability.  
Applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the failure by the 
BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA would 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  

In this case, it does not appear that the appellant has been 
adequately notified in connection with his claim for an 
increased evaluation for lumbar disc disease.  In this 
regard, the record contains letters dated in August 2003 and 
March 2005 informing the Veteran that the evidence must show 
that his disability has worsened.  Those letters also 
notified him of the division of responsibilities in obtaining 
the evidence.  However, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The Board notes that the 
August 2003 and March 2005 notice letters did not provide an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.

In addition, the Court and Federal Circuit issued decisions 
holding that the law requires VA to notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  Finally, the notice 
must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Nevertheless, the Board 
notes that the Veteran has not been provided proper notice in 
connection with his claim for an increased evaluation in 
accordance with Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Thus, the case must be remanded for the 
purpose of providing the Veteran proper notice.

Moreover, the Court has recently held that if the claimant or 
the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based 
on individual unemployability (TDIU) as a result of that 
disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran has made various 
statements indicating that he is unemployed due at least in 
part to his lumbar disc disease.  Indeed, the September 2008 
VA examiner indicated that the Veteran's service-connected 
back disorder had significant effects on his usual occupation 
and indicated that he was unable to obtain a job because of 
his back disorder and medication issues.  As such, the 
evidence of record reflects that the Veteran may be 
unemployable as a result of his service-connected back 
disability for which an appeal of the disability rating is 
pending.  Therefore, the RO should develop a claim for TDIU 
in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In addition, as previously noted, the June 1998 rating 
decision reduced the Veteran's disability evaluation for his 
service-connected lumbar disc disease from 20 percent to 
noncompensable effective from July 1, 1998.  In March 1999, 
the RO received a statement from the Veteran in which he 
disagreed with that decision.  In particular, the Veteran 
noted that he had cancelled his VA examination and requested 
that it be rescheduled, but claimed that he was never 
notified of a rescheduled appointment.  He also contended 
that he had never received the April 1998 letter notifying 
him of the proposed reduction.  The RO did subsequently issue 
a rating decision in July 1999 in which the disability 
evaluation was increased to 10 percent effective from July 1, 
1998.  However, the Veteran's disability evaluation for his 
service-connected lumbar disc disease was still reduced from 
20 percent to 10 percent effective from July 1, 1998, and to 
date, the RO has not issued a statement of the case (SOC) in 
response to what has been construed as the Veteran's notice 
of disagreement (NOD).  Indeed, the RO has not provided the 
Veteran with the pertinent laws and regulations regarding 
rating reductions.

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claims file to the Board only if the Veteran 
perfects his appeal in a timely manner. See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Similarly, the December 2008 rating decision granted service 
connection for major depressive disorder and assigned a 50 
percent disability evaluation effective from January 25, 
2000, and a 30 percent disability evaluation effective from 
December 1, 2001.  The Veteran and his representative 
submitted a notice of disagreement with that decision in June 
2009 seeking a higher initial evaluation.  To date, however, 
the RO has not issued a statement of the case (SOC) in 
response to the Veteran's notice of disagreement (NOD).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
lumbar disc disease.  The letter should 
state what evidence is necessary to 
substantiate a claim for an increased 
evaluation.  

In particular, the letter should include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The letter should also notify him that, 
to substantiate a claim, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening 
or increase in severity of the 
disability.  The letter should further 
inform him that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration.  Finally, the 
notice must provide examples of the 
types of medical and lay evidence that 
the Veteran may submit (or ask the VA to 
obtain) that are relevant to 
establishing his entitlement to 
increased compensation. See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009)

2.  The RO should develop a claim for 
TDIU in accordance with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

3.  The RO should issue the Veteran a 
statement of the case addressing the 
propriety of the reduction of the 
Veteran's disability rating for service-
connected lumbar disc disease effective 
from July 1, 1998, and entitlement to a 
higher initial evaluation for major 
depressive disorder.  The statement of 
the case should include a discussion of 
all relevant evidence considered and 
citation to all pertinent law and 
regulations.  Thereafter, the Veteran 
should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the Veteran that 
the issues will not be reviewed by the 
Board following the issuance of the 
statement of the case unless he perfects 
his appeal.

4.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


